UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


TROY MARCELLO TOLSON,                         :
                                              :
               Plaintiff,                     :
                                              :
       v.                                     :       Civil Action No. 12-0120 (CKK)
                                              :
CRAIG L. STANTON,                             :
                                              :
               Defendant.                     :


                                  MEMORANDUM OPINION


       The defendant filed a motion to dismiss the complaint [Dkt. #10] on March 2, 2012. On

March 6, 2012, the Court issued an Order which directed the plaintiff to file his opposition or

other response to the motion no later than April 6, 2012. The Order notified the plaintiff that, if

he failed to respond by that date, the Court would treat the defendant’s motion as conceded and

summarily dismiss the case. To date, the plaintiff neither has filed an opposition, a request for

more time to file an opposition, nor a change of address. Accordingly, the Court treats the

motion as conceded and will grant the defendant’s motion to dismiss. An Order accompanies

this Memorandum Opinion.




DATE: April 13, 2012                                  COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge